NOT RECOMMENDED FOR PUBLICATION
                               File Name: 16a0260n.06

                                          No. 15-4044

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

FRANK CONIGLIO, JR.; JOSEPH CONIGLIO,   )
                                        )
      Plaintiffs,                       )                                      FILED
                                        )                                May 12, 2016
and                                     )                            DEBORAH S. HUNT, Clerk
                                        )
TZANGAS, PLAKAS & MANNOS, LTD.; LEE E. )
PLAKAS; GARY A. CORROTO; JOSHUA E. )
O’FARRELL,                              )
                                        )
      Interested Parties-Appellants,    )
                                                              ON APPEAL FROM THE
                                        )
                                                              UNITED STATES DISTRICT
v.                                      )
                                                              COURT FOR THE NORTHERN
                                        )
                                                              DISTRICT OF OHIO
CHESAPEAKE EXPLORATION L.L.C.,          )
                                        )
      Intervening Defendant-Appellee,   )
                                        )
and                                     )
                                        )
C B C SERVICES, INC.; BRANDON WILLIAMS; )
CHK UTICA, L.L.C.,                      )
                                        )
      Defendants.                       )
                                        )

BEFORE: NORRIS, McKEAGUE, and WHITE, Circuit Judges.

       PER CURIAM. Attorneys from the law firm Tzangas, Plakas & Mannos, Ltd. (“TPM”)

appeal the district court’s order imposing 28 U.S.C. § 1927 sanctions for vexatious multiplication

of the proceedings. TPM represented Plaintiffs Frank and Joseph Coniglio in this action arising

out of an ongoing dispute over rights under an oil and gas lease. Plaintiffs own land in Ohio that

is subject to an oil and gas lease, the rights under which were assigned to Chesapeake
No. 15-4044
Frank Coniglio, Jr., et al. v. Chesapeake Exploration L.L.C. et al.

Exploration L.L.C. and CHK Utica, L.L.C. (“Chesapeake”). Plaintiffs and Chesapeake were

engaged in ongoing litigation concerning their differing views of Chesapeake’s rights under the

lease. When Chesapeake’s contractor began work on a pipeline on Plaintiffs’ land, Plaintiffs

obtained a temporary restraining order against the contractor in state court. The contractor

removed the case to federal court, Chesapeake intervened, and the district court dissolved the

TRO.

       Chesapeake moved for costs and fees under § 1927 for, inter alia, TPM’s failure to name

Chesapeake as a defendant. The district court granted the motion, but did not determine the

amount of costs and fees to be awarded. The parties later settled the remaining merits issues, and

the district court dismissed the matter with prejudice. However, the district court retained

jurisdiction over the sanctions award and scheduled an evidentiary hearing. TPM then filed an

unopposed motion to vacate the sanctions order, and offered two alternative orders: one vacating

the order for sanctions and one awarding $1. While this motion was pending, counsel for

Chesapeake emailed the district court to acknowledge the unopposed motion to vacate, together

with the two proposed orders, “entry of either of which will bring the outstanding issues to a

close.” R. 132-1, Email, PID 4028. Counsel informed the court that the parties had “arrived at

an agreed-upon amount of fees and costs to be paid by Tzangas Plakas Mannos, Ltd. in

connection with the Fees Order,” and asked the court to cancel the evidentiary hearing. Id. The

district court denied the unopposed motion to vacate, concluding: “By voluntarily settling the

amount of fees to be awarded, counsel for Plaintiffs have forfeited any right to seek vacatur.” R.

132, Order, PID 4027. In the alternative, the district court ruled that the motion failed on the

merits. The court refused to enter either order offered by Plaintiffs, and “decline[d] to enter any

award with respect to its fee order.” Id. at PID 4026 (emphasis added).


                                                -2-
No. 15-4044
Frank Coniglio, Jr., et al. v. Chesapeake Exploration L.L.C. et al.

       TPM appeals the sanction award and the denial of its motion to vacate. Pursuant to the

settlement agreement, Chesapeake does not oppose the appeal. Chesapeake Br. 2 (“[P]ursuant to

the settlement, Chesapeake did not oppose Appellants’ motion in the district court seeking

reconsideration or vacatur of the portion of the July 16 Order related to costs and fees, and

Chesapeake does not oppose Appellants’ appeal.”). Given that the district court ordered the

§ 1927 sanctions on Chesapeake’s motion, and that Chesapeake does not oppose vacatur of an

award of its own costs and fees, we find no reason to deny the relief requested.

       Accordingly, we VACATE the district court’s order imposing § 1927 sanctions against

TPM for its failure to name Chesapeake as a defendant in the complaint.




                                                -3-